DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 and 3-20 allowed as a result of Amendment filed on January 18, 2022 and Terminal Disclaimer filed on December 23, 2022.
The closest relevant arts are Miyagishima (2006/0260469), Dudley (5,275,636 A) and Brown (5,487,767 A).
Miyagishima discloses an interface air filter for use with an internal combustion engine comprising an air filter having a closed end and an open end (air filter element 41 may comprise any known filter element and is shown with closed front end 50 and an open back end 51, Fig. 1, paragraph 0026), a reducing coupling having a first end with a first engaging member having an external circumference and outer surface (an adapter assembly 44 (reducing coupling) is shown to have a first end with first engaging member (52) having an external circumference 78 and outer surface, Fig. 4), a second end with a second engaging member having an external circumference less than the first engaging member external circumference, and the second engaging member having an inner surface (second end is shown to comprise a second engaging member 53 having an external circumference less than the first engaging member and is shown to have an inner surface, Fig. 4), and the first engaging member of the reducing coupling being attached to the open end of the air filter (the first engaging member 52 of the adapter 44 (reducing coupling) may be adapted to couple with the back (open) end 51 of the filter element 41, paragraph 0026), wherein the inner surface of the second engaging member is adapted to contact an air intake tube outer surface (inner surface of second engaging member 53 is shown to be in contact with tube 43 (air intake tube) outer surface, Fig. 4) and the outer surface of the first engaging member is adapted to contact a housing (outer surface of first engaging element 52 is shown to be in contact with housing 42, Fig. 2, paragraph 0025) so that the air filter is within the housing and air can pass through the housing then through the air filter and into the air intake tube (air filter element 41 (air filter) is shown to be within the housing 42 (housing) and shown that air can pass through the housing 42 (housing) then the air filter element 41 (air filter) and into the tube 43 (air intake tube) (see Figs. 1 & 3, paragraph 0025).  Miyagishima further discloses the interface air filter for use with an internal combustion engine further comprising a body connecting the first engaging member with the second engaging member (body 57 is shown to connect first engaging member 52 with second engaging member 53, Fig. 4), means for securing the first engaging member to a housing (upstream 52 (first engaging) member of adapter assembly 44 is bolted to (means of securing) the housing 42 via an adapter coupling portion 46, Fig. 2, paragraph 0029, and means for securing the second engaging member to an air intake tube (downstream 52 (second engaging) member is shown to be friction fit with tube 43 (air intake tube) outer surface using an O-ring 58 (means for securing), Fig. 4).
Dudley discloses an interface air filter and assembly for use with an internal combustion engine comprising a housing having an air intake port and an opening (housing 12 is shown to have air inlet means 14 connected to an inlet boot 50 (intake port) and outlet means 16 (opening), Figs. 1 & 4, col. 4, lines 54-56, col. 7, lines 18-35), an interface air filter comprising an air filter having a closed end and an open end (air cleaner 18 (filter) is shown to have a sealed end cap 26 at one (closed) end and annular member 28 with outlet coupling 34 at the opposite (open) end forming the outlet means 16 (opening), Fig. 1, col. 5, lines 104 and 6-14), a reducing coupling having a first end with a first engaging member having an external circumference and outer surface (outlet adapter 52 (reducing coupling) is shown to have an upstream (first) end with an upstream (first) engaging member having an external circumference and outer surface, Fig. 4), a second end with a second engaging member having an external circumference less than the first engaging member external circumference (downstream (second) end is shown to have a downstream (second) engaging member having a circumference less than the upstream (first) engaging member external circumference, Fig. 4), and the second engaging member having an inner surface, Fig. 4), and the first end of the reducing coupling attached to the open end of the air filter (the upstream (first) engaging member or the outlet adapter is adapt to fit closely within air cleaner outlet coupling 34 which is integrally connected to housing 12, Fig. 4, col. 5, lines 43-46, col. 7, lines 56-60), and the air filter residing within the housing (cleaner filter 18 (air filter) is shown to reside in housing 12, Fig. 1), and the first engaging member being disposed within the housing opening and the first engaging member being in contact with the housing in substantially air tight manner (upstream (first) engaging member is shown to be adapted to fit closely (disposed) within outlet means 16 (opening) and upstream (first) engaging member is shown to be in contact with outlet coupling (34) which is an integral part of the housing (12) via clamp 38 (air tight manner), Figs. 1 & 4, col. 5, lines 43-46, col. 7, lines 56-60), wherein the inner surface of the second engaging member is adapted to contact an air intake tube outer surface in a substantially airtight manner (inner surface of downstream (second) engaging member of outlet adapter 52 is shown to be adapted to receive (contact) engine intake air duct 88 (air intake tube) outer surface in a substantially airtight manner by way of its material being resiliently yieldable, e. g., rubber, Fig. 4, col. 7, lines 56-62) so that air can pass from the air intake port into the housing then through the air filter and into the air intake tube (air thus can pass from air inlet means 14 via inlet boot 50 (intake port) into housing 12 (housing) then through the air filter 18 (filter) and into engine intake air duct 88 (air intake tube), Figs. 1 & 4).  Dudley further discloses means for securing the engaging member to the housing is a clamp (means of securing engaging member of outlet adapter 52 to outlet coupling 34 which is an integral part of the housing 12 is shown to be a clamp 38, Figs. 1 & 4, col. 5, lines 43-46, col. 7, lines 56-60).
Brown discloses a plurality of circumferential ridges being disposed on the outer surface of the first engaging member to engage the housing (plurality of circumferential ribs (ridges) are shown to be disposed on the interior outer surface of seal 60 (first engaging member) to engage axial portion of flange 74 of housing (housing), Fig. 2, col. 3, lines 63-66).
Claims 1 and 3-20 of this instant patent application differ from the disclosure of any one of Miyagishima (2006/0260469), Dudley (5,275,636 A) and Brown (5,487,767 A) in that the air intake assembly includes an air filter configured to produce filtered air, a sealed filter housing configured to house the air filter therein, and an intake tube configured to convey the filtered air to an internal combustion engine. The filter housing includes an air intake port configured to provide intake air to the air filter. The air filter is configured to remove particulate matter from the intake air and produce the filtered air. The air filter includes a multi-component coupling interface configured to accept an intake-end portion of the intake tube in the coupling interface, and the filter housing includes an aperture configured to accept the coupling interface of the air filter in the aperture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 24, 2022